Matter of Eison v Eison (2014 NY Slip Op 05432)
Matter of Matter of Eison v Eison
2014 NY Slip Op 05432
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentTHOMAS A. DICKERSON, J.P.
JOHN M. LEVENTHAL
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX, JJ.


2013-10801
 (Docket Nos. V-4981-13, V-4982-13)

[*1]In the Matter of Chandra Eison, respondent,
vThomas Eison, appellant.
Kenneth M. Tuccillo, Hastings on Hudson, N.Y., for appellant.
Mirkin & Gordon, P.C., Great Neck, N.Y. (E. Lisa Forte of counsel), for respondent.
Robert E. Silverberg, Hauppauge, N.Y., attorney for the children.
DECISION & ORDER
In a custody and visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Queens County (Hunt, J.), dated November 15, 2013, which, after a hearing, granted the mother's petition for sole legal and physical custody of the parties' children.
ORDERED that the order is affirmed, without costs or disbursements.
The essential consideration in any custody controversy is the best interests of the child (see Eschbach v Eschbach, 56 NY2d 167, 171). In determining the best interests of the child, the court must evaluate the "totality of [the] circumstances" (Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96). "Custody determinations depend to a very great extent upon the hearing court's assessment of the credibility of the witnesses and of the character, temperament, and sincerity of the parties. Thus, where a hearing court has conducted a complete evidentiary hearing, its finding must be accorded great weight, and its grant of custody will not be disturbed unless it lacks a sound and substantial basis in the record" (Nicholas T. v Christine T., 42 AD3d 526, 527 [citation and internal quotation marks omitted]; see Matter of Irene O., 38 NY2d 776, 777).
The Family Court's determination awarding the mother sole legal and physical custody of the parties' children has a sound and substantial basis in the record. The parties have, for the most part, been separated for many years, and during the period of separation, the children have resided with the mother. Although there was evidence that the father was a loving parent, the court properly concluded that it was in the children's best interests to remain with their mother (see Matter of Larkin v White, 64 AD3d 707; Matter of Fallarino v Ayala, 41 AD3d 714, 715). Moreover, the liberal visitation schedule gives the father a meaningful opportunity to maintain a close relationship with the children (see Matter of Ellis v Burke, 108 AD3d 764; Matter of Dwyer-Hayde v Forcier, 67 AD3d 1011).
The father's remaining contentions are either without merit or not properly before this Court.
DICKERSON, J.P., LEVENTHAL, AUSTIN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court